DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 9-19, drawn to the method of making a solid electrolyte composite by preparing a polymer material consisting of polyethylene terephthalate; preparing a 2nd solution comprising a sulfide based solid electrolyte in the reply filed on 2-24-2022 is acknowledged.  The traversal is on the ground(s) that all claims would not pose an undue burden on the Examiner.  This is not found persuasive because the field of search for each group is different, e.g. searching for a product (solid electrolyte composite) requires searching in different classes/subclasses than searching for the method (method for manufacturing a solid electrolyte composite), searching for the method requires employing different search queries than searching for the product, etc. and the prior art applicable to one invention, e.g. prior art applicable to the product but produced by a different method, would not likely be applicable to another invention, i.e. the methods.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or 2-24-2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the polymer material to comprise polyethylene terephthalate, polyimide, polyamide, polysulfone, polyvinylidenefluoride, polyacrylonitrile, polyethylene or polypropylene does not reasonably provide enablement for any polymer material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. These are the only polymer materials specified in the specification.
Claims 9-12 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the solid , does not reasonably provide enablement for any solid electrolyte material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. These are the only 2 solid electrolyte materials cited in the specification.
Claims 9-11 and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first solution comprising an amount of about 5-30 weight percent of the polymer material based on the total weight of the first solution, does not reasonably provide enablement for does not provide for any amount present of the polymer material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is the only range which is taught for the polymer material.
Claims 9-14 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the 2nd solution comprising an amount of 5-50% of the solid electrolyte based on the total weight of the 2nd solution, does not reasonably provide enablement for any amount present for the solid electrolyte.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is the only range which is .
Claims 9-13 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the solid electrolyte having an average particle diameter of about 0.001-10 µm, does not reasonably provide enablement for any average particle diameter.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught on page 8, line 6-10.
Claims 9-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the fibrous polymers having an average particle diameter of about 0.001-10 µm, does not reasonably provide enablement for any average particle diameter.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification on page 7, line 22 to page 8, line 5.
Claims 9-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the thickness of the solid electrolyte composite to be in the range of 1-100 µm, does not reasonably provide enablement for any solid electrolyte thickness.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to  the invention commensurate in scope with these claims. This is taught in the specification on page 8, lines 11-15.
Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 9 is rejected because it is unclear how a polymer material can be formed into a solution.           Claim 9 is rejected because unclear how a solid electrolyte can be formed into a solution if it is solid.
           Claim 14 is rejected because it is unclear how a solid electrolyte can have a particle diameter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (WO 2019/154438, translation).             Chen et al. teaches on page 10 of the translation, claim 1, a solid electrolyte comprising a membrane material and an electrolyte salt where in the membrane material comprises an organic phase formed of a polymeric material, the organic phase comprising an interface and 3-dimensional communication and the electrolyte salt is dissolved in the organic phase. Chen et al. teaches in claim 5 wherein the film material has a thickness of 5-90 µm. Chen et al. teaches on page 11, claim, claim 16, wherein the organic phase is a film formed by aggregation of polymer fibers in the form of a film and further comprises inorganic particles having a particle size of 2 nm-10 µm and the inorganic particles are inorganic non-ionic conductors which are in oxide, a sulfide, etc. and are present in an amount of 20-80 weight percent, the solid-state 70-80 weight percent electrolyte are 50-80 weight percent. Chen et al. teaches that the solid electrolyte is prepared by an electrostatic spinning technology to spray the solution of the polymer material onto a selected receiving surface to form a primary structure in fiber form. The primary structure in the form of fibers is aggregated to form a 3-dimensional secondary structure, followed by pressure treatment to obtain the organic phase as the membrane material. While electrostatic spinning is performed, a dispersion liquid of inorganic particles is sprayed onto the selected receiving surface by electrostatic spraying technique to obtain a composite material composed of an organic phase and inorganic particles made of a polymer material and thereafter, the composite material is subjected to pressurization treatment to be denser as the film material. Chen further teaches at the bottom of claim 11, that a solution of the electrolyte salt is                                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2019/154438, translation).             Chen et al. teaches on page 10 of the translation, claim 1, a solid electrolyte comprising a membrane material and an electrolyte salt where in the membrane material comprises an organic phase formed of a polymeric material, the organic phase comprising an interface and 3-dimensional communication and the electrolyte salt is dissolved in the organic phase. Chen et al. teaches that the solid electrolyte is prepared by an electrostatic spinning technology to spray the solution of the polymer material onto a selected receiving surface to form a primary structure in fiber form. The primary structure in the form of fibers is aggregated to form a 3-dimensional secondary structure, followed by pressure treatment to obtain the organic phase as the membrane In re Aller, 105 USPQ 233.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the electrospinning under conditions of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727